Exhibit 10.14.1

FIRST AMENDMENT TO “CHANGE IN CONTROL” AGREEMENT

This Amendment (the “Amendment”) is made and entered into as of this 5th day of
December, 2008 by and between Arthur J. Gallagher & Co., a Delaware corporation
(the “Company”), and                      (the “Executive”) as an amendment to
the “Change in Control” Agreement between the Company and the Executive, dated
as of                      (the “Agreement”). This Amendment shall be effective
January 1, 2009.

1. Section 3(e) of the Agreement is hereby amended to read as follows:

“(e) In the event of the termination of Executive’s employment as defined in
Section 2 hereof, the Company shall pay to Executive (i) any unpaid salary or
other compensation of any kind earned with respect to any period prior to
Executive’s termination (including a proportionate share of any bonus for a part
of a year in which the termination, as defined in Section 2 hereof, occurs),
which shall be paid at the same time such amounts would have been payable had
Executive continued in employment with the Company, and (ii) a lump sum cash
payment for accumulated but unused vacation earned through Executive’s
termination, payable as soon as it is reasonably practicable, but in no event
later than seven days after the date of such termination.”

2. Section 4(b) of the Agreement is amended by deleting the fourth sentence
therein, and inserting the following sentence in lieu thereof:

“Any Gross-Up Payment, as determined pursuant to this Section 4, shall be paid
by the Company to Executive within five days after the receipt by the Company
and Executive of the Accounting Firm’s determination, but in no event later than
the last day of the calendar year immediately following the calendar year in
which the related tax is remitted to the applicable taxing authority.”

3. The Agreement is hereby amended by adding a new Section 15 thereto, to read
as follows:

 

  “15. Section 409A.

 

  (a) This Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and shall be
interpreted and construed consistently with such intent. The payments to
Executive pursuant to Section 3 of this Agreement are further intended to be
exempt from Section 409A of the Code to the maximum extent possible, under
either the separation pay exemption pursuant to Treasury regulation
§1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4). In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible,
provided that the Company shall not be responsible for any 409A Penalties that
cannot be avoided.



--------------------------------------------------------------------------------

  (b) To the extent any amounts under this Agreement are payable by reference to
Executive’s “termination of employment,” such term shall be deemed to refer to
Executive’s “separation from service,” within the meaning of Section 409A of the
Code.

 

  (c) If Executive is entitled to a severance allowance payment pursuant to
Section 3 hereof due to the termination of Executive’s employment following a
Change in Control that does not constitute a “change in control event,” within
the meaning of Section 409A of the Code, then Executive shall continue to be
entitled to such severance allowance payment, but such severance allowance
payment shall not be paid in a lump sum payment, but instead shall be paid in
equal installments on the Company’s regularly scheduled payroll dates over the
24-month period beginning with the first payroll date occurring after the date
of the Executive’s termination.

 

  (d) Notwithstanding any other provision in this Agreement, if Executive is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
Executive’s separation from service, then to the extent any amount payable under
this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon Executive’s separation from service and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (A) the six-month anniversary of the separation from service or (B) the
date of Executive’s death.

 

  (e) Any reimbursement or advancement payable to Executive pursuant to this
Agreement shall be conditioned on the submission by Executive of all expense
reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to Executive within 30 days following
receipt of such expense reports, but in no event later than the last day of the
calendar year following the calendar year in which Executive incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year. The right to reimbursement or in-kind benefit pursuant
to this Agreement shall not be subject to liquidation or exchange for any other
benefit.”

 

Page 2 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
duly authorized representative and the Executive has signed this Amendment as of
the day and year first above written.

 

Arthur J. Gallagher & Co. By:  

 

Name:   Walter D. Bay Title:   Vice President, General Counsel & Secretary

 

Executive

 

Page 3 of 3